Filed 7/1/13 Douglas M. v. Superior Court CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



DOUGLAS M. et al,                                                D063633

         Petitioners,                                            (San Diego County
                                                                 Super. Ct. No. NJ14663)
         v.

THE SUPERIOR COURT OF SAN
DIEGO COUNTY,

         Respondent;


SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,

         Real Party in Interest.


         Proceedings for extraordinary relief after reference to a Welfare and Institutions

Code section 366.26 hearing. Blaine K. Bowman, Judge. Petitions denied.

         Amanda J. Gonzales for Petitioner Douglas M.

         Elizabeth Klippi for Petitioner Rachel P.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Paula J. Roach, Deputy County Counsel, for Respondent.
       Douglas M. and Rachel P. seek writ review of orders terminating their

reunification services and setting a Welfare and Institutions Code1 section 366.26 hearing

regarding their son, Caleb R. Douglas argues he was not provided with reasonable

reunification services. Rachel joins in and adopts Douglas's arguments and asks that her

services be continued if Douglas's petition is granted. We deny the petitions.

                  FACTUAL AND PROCEDURAL BACKGROUND

       On June 11, 2012, the San Diego County Health and Human Services Agency (the

Agency) petitioned on behalf of two-year-old Caleb under section 300, subdivision (b),

alleging he was at substantial risk of serious harm because Douglas, while driving a car in

which Caleb was a passenger, displayed a gun to a passenger in another car and drove at

excessive speed; the car contained illegal drugs; Caleb tested positive for

methamphetamine; and Douglas was arrested on drug-related charges. The petition

further alleged Douglas and Rachel admitted using amphetamine and methamphetamine

on a regular basis. The court ordered Caleb detained in foster care.

       One year earlier, Douglas had been arrested for possessing and selling prescription

pills and marijuana, and Rachel had been arrested for child endangerment because

marijuana accessible to Caleb was found in the family home. Douglas then served eight

months at the Vista Detention Facility (Vista), but, after he was released in January 2012,

he and Rachel returned to using methamphetamine together.




1      Statutory references are to the Welfare and Institutions Code.
                                             2
       At the jurisdictional and dispositional hearing in July 2012, the court found the

allegations of the section 300, subdivision (b) petition to be true, declared Caleb a

dependent of the juvenile court, removed him from parental care and ordered

reunification services for Douglas and Rachel. Douglas was in custody at Vista at the

time of the hearing.

       In mid-October 2012, Douglas was transferred to the California Institute for Men

in Chino (Chino). He was housed in the reception area, where he was not eligible for

services. In February 2013, he was moved to Chuckawalla Valley State Prison in Blythe,

California (Blythe). Meanwhile, Rachel had not been following through with the

substance abuse treatment she was offered. In February, she was arrested for being under

the influence of a controlled substance.

       At the six-month review hearing on March 21, 2013, the court heard testimony

from the social worker and from Douglas. After considering the testimony, the

documentary evidence and argument by counsel, it found the Agency had offered or

provided reasonable reunification services, but Douglas and Rachel had not made

substantive progress with the provisions of their case plans. The court terminated

reunification services and set a section 366.26 hearing.

                                       DISCUSSION

       Douglas contends there was not substantial evidence presented to support the

finding he received reasonable reunification services. He argues the social worker did

not make sufficient efforts to help him obtain services or visitation while he was at



                                              3
Chino, and she did not send him a parenting prison packet until just before the six-month

hearing. Rachel joins in and adopts his arguments.

       In determining the sufficiency of reunification services the role of the appellate

court is to decide "whether the record discloses substantial evidence which supports the

juvenile court's finding that reasonable services were provided or offered." (Angela S. v.

Superior Court (1995) 36 Cal.App.4th 758, 762.) The standard is not that the best

possible services were provided, but that reasonable services were provided under the

circumstances. (In re Misako R (1991) 2 Cal.App.4th 538, 547.) The appellant bears the

burden to show the evidence is insufficient to support the court's findings. (In re

Geoffrey G. (1979) 98 Cal.App.3d 412, 420.)

       Soon after Caleb was taken into protective custody, the social worker met with

Douglas at Vista and they discussed his reunification plan. She advised him to focus on

recovering from his drug addiction and reliance on a criminal lifestyle and to use the

resources that were available to him at Vista. Douglas told her he had signed up for

Alcoholics Anonymous/Narcotics Anonymous (AA/NA) meetings, had enrolled in a

program at Vista called "Thinking for Change," and he had been given additional

privileges because of his good behavior. The social worker provided Douglas and Rachel

with referrals to services, including a list of shelters, emergency food assistance,

substance abuse treatment centers and a list of AA/NA meetings. She also gave them a

booklet guide to services and reviewed the booklet in detail.

       Present at a team decision-making meeting on June 10, 2012, were two social

workers, Rachel, the maternal grandparents and paternal grandparents, and a hospital

                                              4
staff member. Douglas was able to participate briefly by telephone from Vista. Issues

discussed at the meeting included Douglas's drug use and the actions that had led to his

incarceration and to Caleb's removal. The paternal grandparents said they would provide

transportation for Caleb to visit Douglas in custody.

       Douglas was not in custody two days later on June 12, and he attended the

detention hearing that day. The court made voluntary services available and told Douglas

he needed to start those services immediately and had only six months to make progress.

       After Douglas's incarceration, the Agency prepared a revised case plan for him

that reflected the fact that he was in custody. This plan was attached to the July 23, 2012

addendum report that the court received into evidence at the dispositional hearing, and

the court ordered Douglas to comply with its provisions. The plan stated Douglas needed

to participate in individual therapy, a parenting course, random drug testing, a substance

abuse recovery program and to follow recommendations by the substance abuse

specialist. The objectives of the plan were that he live free from drug dependency, follow

the conditions of his probation or parole, meet Caleb's needs and be an appropriate

parent, and develop a positive support system. When Douglas was placed in custody, a

provision was added to require him to participate in all comparable reunification services

available to him at his detention facility and upon release to immediately enroll in all

planned client services. Douglas's case plan properly provided for the services that

would address the issues that had led to Caleb's dependency. It described the treatment

that was required, but also stated that if the specified treatment was not available while he

was incarcerated, he was to participate in all comparable services available to him.

                                             5
       When Douglas was transferred to Chino in October 2012, the social worker wrote

to him and telephoned the prison. She learned no services were available to him there,

and the investigator for Douglas's counsel confirmed that he was not able to attend any

services during the time he was in reception at Chino.

       Douglas objects that the social worker waited to send him a prison parenting

packet until January 2013. Although there was a delay in Douglas receiving the packet,

he can point to no prejudice. He also notes that the social worker did not contact the

authorities at Chino to see if he could send tapes to Caleb, she did not arrange to send

materials to him at the prison to read to Caleb on tape, and she did not inquire about what

written materials were available or send him written counseling or drug rehabilitation

materials or additional parenting booklets and tests. Douglas's services plan stated he

should participate in all comparable services available to him at his facility and gave

examples, such as parenting, 12-step meetings, and a program called "Read to Your Child

by Tape." The social worker sent letters to him reminding him of what he needed to do

in order to reunify with Caleb. It was Douglas's obligation to look for the appropriate

services available to him.

       Douglas also claims the Agency did not adequately assist him with visitation.

While Douglas was at Vista, Caleb came to visit him once each week. At Chino,

Douglas was not allowed to telephone Caleb, and the paternal grandfather said that when

he went to see Douglas at Chino, their visit had been through a small hole. The social

worker submitted request forms to Chino for Caleb to visit, and the paternal grandfather

was willing to transport him, but the request had not been approved by the time Douglas

                                             6
was moved to Blythe. After Douglas's transfer to Blythe, the social worker contacted

authorities there to request Caleb be allowed to visit and she filed the necessary forms.

Douglas began making telephone calls to Caleb, but by the time of the six-month hearing,

the social worker had not yet received a reply to her request for visitation.

       In view of the total circumstances of this case, we conclude the record supports the

court's finding that Douglas was provided with reasonable reunification services and

visitation with Caleb, and the social worker made adequate efforts to assist him. It was

Douglas's own criminal conduct that placed him in custody, where he was unable to take

advantage of services the Agency could provide. (Elijah R. v. Superior Court (1998) 66

Cal.App.4th 965, 971.) He has not shown error.

                                      DISPOSITION

       The petitions are denied.


                                                         McCONNELL, P. J.

WE CONCUR:


NARES, J.


McINTYRE, J.




                                              7